Citation Nr: 0811418	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  06-09 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for erectile dysfunction 
secondary to post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO denied the veteran's 
claim for service connection for erectile dysfunction 
secondary to his service-connected post-traumatic stress 
disorder.


FINDING OF FACT

The competent and probative medical evidence has attributed 
the veteran's erectile dysfunction to medical causes other 
than post-traumatic stress disorder.


CONCLUSION OF LAW

The veteran's erectile dysfunction is not proximately due to, 
or the result of, service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2007); 71 Fed. Reg. 52744-47 (Sept. 7, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In this respect, through a June 2005 notice letter, the 
veteran received notice of the information and evidence 
needed to substantiate his claim.  Thereafter, the veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claim.

The Board also finds that the June 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession in support of his 
claim.

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  Likewise, in April 
2006, the RO provided the veteran notice regarding the 
assignment of effective dates and disability rating elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not timely provided, 
see Dingess/Hartman, supra, the Board does not now have such 
issues before it.  Consequently, a remand for additional 
notification on these questions is not necessary.  The Board 
also notes that while the complete notice required by the 
VCAA was not timely provided to the veteran, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about 
the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA. 

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim decided 
herein.  The RO has obtained the veteran's service medical 
records.  Private medical records, as well as records of 
treatment at the Shreveport Vet Center in Shreveport, 
Louisiana and at the Texarkana Community Based Outpatient 
Clinic in Texarkana, Arkansas, have been obtained and 
associated with the veteran's claims file. The veteran has 
been medically examined for VA purposes regarding his claim 
and an etiological opinion has been provided.  Otherwise, 
neither the veteran nor his representative has identified, 
and the record does not indicate, existing records pertinent 
to the claim on appeal that need to be obtained.

II. Analysis

The Board notes at the outset that the veteran's claim for 
service connection for erectile dysfunction has been appealed 
only with respect to whether that disability is proximately 
due to, or the result of, his service-connected post-
traumatic stress disorder (PTSD). As such, the Board will 
consider only that theory of entitlement.  

A disability that is proximately due to, or the result of, a 
service-connected disability shall be service connected.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310 (71 Fed. Reg. 52744 (Sept. 
7, 2006)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Since VA has been complying with Allen since 1995, the 
aforementioned regulatory amendment effects no new 
liberalization or restriction in this appeal.  The changes 
were essentially non-substantive.

The Board notes initially that the veteran's service medical 
records are silent concerning complaints of or treatment for 
erectile dysfunction.  The relevant post-service medical 
evidence of record includes a VA examination conducted in 
October 2005, as well as treatment records from the 
Shreveport Vet Center and the Texarkana Community Based 
Outpatient Clinic.  Report of the October 2005 VA medical 
examination reflects the veteran's complaints of having 
suffered from erectile dysfunction for ten to fifteen years.  
The dysfunction was described as intermittent, occurring 
approximately once every three months and lasting several 
weeks before resolving on its own.  The veteran has been 
prescribed Viagra.  He has not used injections, implants, 
pumps, or counseling to address the issue.  Physical 
examination revealed normal penis, testicles, epididymis, and 
spermatic cord, along with normal sensations, reflexes, and 
peripheral pulses.  The examiner diagnosed erectile 
dysfunction and opined that it was less likely than not that 
the dysfunction was etiologically linked to the veteran's 
service-connected post-traumatic stress disorder.  
Specifically, the examiner noted that the veteran has 
"multiple risk factors for the development of erectile 
dysfunction," including chronic low back pain, hypertension, 
and Chron's disease with recurrent diarrhea, and is being 
treated with medication for all these conditions in addition 
to his medication for PTSD.  The examiner reasoned that the 
veteran's one service-connected risk factor-PTSD and its 
attendant medication-was less likely to cause the veteran's 
erectile dysfunction than was one or a combination of the 
veteran's other health conditions and medications.

Relevant post-service treatment records consist of 
documentation of therapy visits at the Shreveport Vet Center 
and the Texarkana Community Based Outpatient Clinic.  Notes 
from sessions at the Vet Center reflect that the veteran 
complained of erectile dysfunction at August 2004, November 
2004, May 2005, and June 2005 visits.  He also complained in 
June 2004 that he had "no interest in sex."  Similarly, 
records from treatment at the Clinic reflect that the veteran 
complained of erectile dysfunction and received a 
prescription for Viagra in September 2005, although notes 
from the visit suggest that some drug interaction with his 
current prescriptions may be indicated.  The veteran noted at 
the October 2005 VA examination that he had not used the 
Viagra even though he had obtained the prescription.

Assessment from the Vet Center in August 2005 documents the 
veteran's complaints of erectile dysfunction, which the 
treating counselor associated with his PTSD symptoms.  
Specifically, the counselor opined that the veteran's anxiety 
and fear of rejection, among other PTSD symptoms, contribute 
to the veteran's erectile dysfunction.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  For 
the reasons set forth, the Board finds that findings of the 
October 2005 to be much more probative and persuasive.

As discussed above, the Board notes that the October 2005 VA 
medical examination clearly indicated that it is less likely 
than not that the veteran's PTSD or his PTSD medications are 
the cause of his erectile dysfunction.  The VA examiner 
pointed out that the veteran is on multiple other medications 
used to treat multiple other disabilities and concluded that 
it was more likely that one or more of these other 
disabilities or medications are the cause of the veteran's 
erectile dysfunction.  The examiner specifically addressed 
causation due to both the PTSD medications and the disability 
itself, concluding that it is less likely than not that 
either is a contributory factor to the veteran's erectile 
dysfunction.  The examination report reflects that the 
examiner solicited a subjective history from the veteran in 
addition to examining his claims file and clearly understood 
the medical question being asked by VA.  As well, the 
examination report offered a rationale for the evaluator's 
opinion that erectile dysfunction was less likely than not 
related to PTSD or to medications prescribed to treat it, in 
that the disorders were attributed to other medical causes 
such as the veteran's other disabilities and medications.

Because the question of whether a disorder such as erectile 
dysfunction is proximately related to another disorder such 
as PTSD is a medical question requiring expertise, the Board 
relies upon the October 2005 VA examiner's opinion in making 
its determination.  The August 2005 Vet Center assessment 
does not take into account the veteran's medical history or 
current medical conditions and medications and does not offer 
a medical opinion as to the etiology of the veteran's 
erectile dysfunction based on consideration of all these 
factors as well as the veteran's stated history and 
complaints.  Thus, in rendering a decision as to whether the 
veteran's erectile dysfunction is etiologically linked to his 
service-connected PTSD, the Board finds compelling the 
medical opinion provided by the VA examiner in October 2005.


The Board has also considered the veteran's and his 
representative's written contentions with regard to his claim 
for service connection for erectile dysfunction.  Although 
the Board does not doubt the sincerity of the veteran's 
belief that his disability is related to his service-
connected PTSD, as a lay person without the appropriate 
medical training or expertise, he simply is not competent to 
provide a probative opinion on a medical matter, such as 
whether a current disability exists and the medical 
relationship between any current disability and service-
connected disability.  See Bostain v. West, 11 Vet. 124, App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As such, the 
veteran's assertions alone cannot provide a basis for a grant 
of service connection.

Under these circumstances, the Board finds that the claim for 
service connection for erectile dysfunction secondary to PTSD 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the-doubt 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for erectile dysfunction secondary to 
post-traumatic stress disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


